People v Dallas (2017 NY Slip Op 08339)





People v Dallas


2017 NY Slip Op 08339


Decided on November 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 28, 2017

Tom, J.P., Friedman, Andrias, Gesmer, JJ.


5074 726/14

[*1]The People of the State of New York, Respondent,
vTimothus Dallas, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel) and Arnold & Porter Kaye Scholer, New York (Benjamin C. Wolverton of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Valerie Figueredo of counsel), for respondent.

Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered July 15, 2015, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of three to six years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Regardless of whether the evidence established that defendant unlawfully entered an office building as a whole, or the portion of the building constituting a private school, the evidence clearly established that defendant was not licensed or privileged to enter a teachers' lounge, where he was found rummaging through a teacher's bag. A witness testified, with a sufficient degree of certainty, that the room was marked by a sign indicating that it was for faculty only, and the evidence supports the conclusion that the room was not open to the public (see e.g. People v Midgette, 115 AD3d 603, 604 [1st Dept 2014], lv denied 23 NY3d 965 [2014]; People v Jenkins, 213 AD2d 279 [1st Dept 1995], lv denied 85 NY2d 974 [1995]). This theory was encompassed in the charge set forth in the indictment. There is no merit to defendant's interpretation of the sign as barring entry by the school's students, but permitting entry by strangers.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 28, 2017
CLERK